Title: Lease for the Hôtel de Langeac, [5 September 1785]
From: Jefferson, Thomas,Comte De Langeac
To: 



[5 Sep. 1785]

Par devant Les Conseillers du Roy, Notaires au Chatelet de Paris, Soussignés
Fut Present
Haut et Puissant Seigneur Auguste Louis Joseph fidele Amand de Lespinasse Langeac, Chevalier Comte de Langeac, Colonel d’Infanterie, Chevalier de l’ordre Royal et militaire de St. Louis, le Gouverneur pour le Roy des villes de Guerande, Le Croisic et St. Nazaire En Bretagne, de Celle de Rüe en Picardie, et en Survivance de Celle du Puy en Velay, et ancien Capitaine des gardes de la porte de Monsieur, frère du Roy, Seigneur du Comté d’Arlet et autres Lieux, demeurant à Paris en son hotel à la grille de Chaillot, paroisse St. Philippe du Roule,

Lequel a fait Bail et donné à loyer pour trois années entières et consecutives qui commenceront à compter du Jour auquel ledit Seigneur Comte de Langeac Rendra l’hotel cy après vuide et en état d’etre occupé et en Remettra les Clefs, et à compter de l’expiration desdites trois années pour tout le tems qu’il plaira au preneur cy après nommé, sans aucune augmentation au prix duloyer cy après convenu, jusqu’à concurrence de Neuf années, enavertissant Seulement le bailleur Six mois d’avance, à sa sortie de l’hotel Cy après; sans que la Faculté de donner congé appartienne respectivement audit Sieur Bailleur qui y renonce De condition expresse et essentielle du présent Bail et à ledit Sieur Bailleur promis faire jouir
A Son Excellence Thomas Jefferson, Ministre plenipotentiaire des etats unis d’amérique à la Cour de France, demeurant à Paris, Cul de sac Taitbout, paroisse St. Eustache, à Ce présent et acceptant preneur audit titre de loyer pour le dit tems et de la manière Cy devant Convenue
Un Hotel, Jardin et dependances Situés à la Grille de Chaillot et faisant l’encoignure de la Rue Neuve de Berry, appartenant audit Sieur Bailleur qui l’occupe actuellement, ainsi que le dit Hotel et dépendances se poursuivent et comportent, et dont il n’a été fait plus ample description à la Requisition dudit Sieur preneur qui a declaré les connaitre parfaitement pour les avoir vus et Visités.
Pour par ledit Sieur Preneur jouir dudit Hotel et de ses dependances audit titre de loyer pendant ledit tems et de la maniere cydevant convenue.
Le présent Bail est fait à la Charge par ledit Sieur preneur qui le promet et s’y oblige, de garnir lesdits Hotel et dépendances, etles tenir garnis pendant la durée du présent Bail de Meubles et effets Suffisant pour surété des loyers, l’entretenir et rendre en findu présent Bail en bon etat de toutes reparations locatives et conformes à l’etat double qui sera incessamment fait à frais communs desdits Hotel et dependances, de souffrir les grosses réparations qui pourroient survenir pendant la durée du présent Bail, de Payer la taxe des pauvres, et d’acquitter toutes les charges de Ville et de police, de ne pouvoir ceder et transporter son droit au présent Bail que du Consentement exprès et par ecrit dudit Sieur Bailleur auquel la grosse des présentes sera fournie aux frais dudit Sieur Preneur, toutes lesquelles charges, Clauses et Conditions seront executées,  sans aucune diminution du prix Cy après Stipulé et sans aucuns dommages et Interêts ni recours quelconques.
Et En outre moyennant la Somme de Trois Mille Cinq Cents livres de loyer annuel que ledit Sieur Preneur s’oblige à Payer audit Sieur Bailleur en sa demeure à Paris ou au porteur, de la grosse des présentes, aux quatre termes de l’an ordinaires et accoutumés, dont le premier echerra et se fera pour portion de tems au premier Janvier mil Sept cent quatre vingt six; Le Second Trois mois après et ensuite continuer de terme en terme jusqu’à l’expiration desdites trois années, et ensuite tant qu’il plaira audit Sieur preneur de conserver le dit Hotel et dépendances jusqu’à concurrence desdites neuf années.
Ledit Sieur Bailleur s’oblige à vuider ledit Hotel avant le premier octobre prochain et à le livrer audit Sieur preneur en etat d’etre occupé.
Il s’oblige à tenir ledit Sieur Preneur Clos et couvert suivant l’Usage, il s’oblige aussi dans le cas où il viendrait à vendre ledit Hotel et dependances à charger l’acquereur de l’execution du présent Bail.
Enfin il renonce au droit des bourgeois de Paris, propriétaires de maisons en cette ville, lequel droit consiste à ne pouvoir par le propriétaire expulser le locataire pour occuper en personne.
Ledit Sieur Preneur s’oblige à payer audit Sieur Bailleur, aussitôt qu’il sera en jouissance dudit Hotel et dependances, la Somme de Mil Sept cent cinquante livres pour six mois d’avance du loyer, à imputer sur les six derniers mois de jouissance, et ce payement ne derangera pas l’ordre de ceux cy devant fixés.
Et Pour l’execution des présentes les parties ont elu domicile en leurs demeures susdites aux quels lieux Nonobstant, Promettant obligeant Renonçant
Fait et Passé à Paris en la demeure susdite des Chacune des parties l’an mil Sept cent quatre vingt cinq le Cinquieme jour de Septembre, Et ont Signé ces présentes où Dix mots sont rayés comme nuls.


le cte. de lespinasse langeac



th: jefferson
Perier


dulion



[30 Mch. 1789]
Et le trente mars mil sept cent quatre vingt neuf sont comparus par devant les conseillers du Roy notaires au Chatelet de Paris  Soussignés, Ledit Seigneur Comte de Langeac, nommé qualiffié au Bail dont La minutte est cy contre, demeurant actuellement à Paris rue Cassette, paroisse St. Sulpice, et Ladite Excellence Thomas Jefferson, nommé qualiffié audit Bail, demeurant à Paris rue Neuve de Berry, paroisse St. Phillippe du Roule.
Lequel Sieur Jefferson a dit que ne pouvant continuer à occuper sa maison à luy louée par le Bail dont la Minutte est Cy contre,8 à Raison de trois mille Cinq Cens Livres de loyer Par année, il a Donné congé au Seigneur Comte de Langeac pour le premier avril prochain, conformement au droit qu’il avoit aux termes dudit Bail; que Cependant il a proposé audit Seigneur Comte de Langeac de Continuer Le Bail aux memes Conditions, sauf toutes fois La reduction du prix à la Somme de trois mille Livres.
Et par ledit Seigneur Comte de Langeac a été dit que desirant conserver Ledit Sieur Jefferson pour locataire dudit Hotel, il acceptoit La proposition faitte par ce dernier et consentoit que le prix dudit Bail fut fixé à la somme de trois Mille Livres par année au lieu de trois mille Cinq cent livres, somme portée audit Bail.
En consequence Lesdites Parties ont par Ces presentes Prorogé pour trois années entieres et consecutives qui commenceront Le premier avril prochain, la durée du Bail Cy Contre aux memes charges et conditions que celles y portées, et à raison seulement de la Somme de trois mille Livres de Loyer par chaque année au lieu de celle de trois mille Cinq Cent Livres, à laquelle etoit fixé parledit Bail le loyer dudit Hotel.
En consequence Son Excellence Monsieur Jefferson promet et s’oblige de nouveau Executer et accomplir les Charges, clauses et conditions portées audit Bail, et payer La dite somme de trois mille Livres de loyer audit Seigneur Comte de Langeac en sa demeure ou au porteur aux quatre termes de l’an ordinaires et accoutumés dont le premier echeoira et se fera le premier juillet prochain et le second le premier octobre suivant et ainsy continuer de terme enterme jusqu’en fin desdites trois années.
Au moyen des présentes lesdites Parties consentent respectivement la nullité du Congé qui avoit ete donné par ledit Sieur Jefferson audit Seigneur Comte de Langeac, lequel Congé sera regardé comme non avenu.
Et pour L’execution des presentes Les Parties Elisant domicile à Paris En leur demeure susdite auxquels Lieux nonobstant promettant, obligeant, Renonçant. Fait et Passé à Paris En La  demeure desdites Parties Lesdits jour et an que dessus et ont Signé ces presentes où deux mots sont Rayes comme nuls.



th: Jefferson


le cte. de lespinasse langeac
lefebure


